                                                                                      United States District Court
                                                                                        Southern District of Texas
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                  ENTERED
                                 HOUSTON DIVISION                                        October 22, 2019
                                                                                        David J. Bradley, Clerk
REGINALD EADEN,                                  §
                                                 §
                       Plaintiff,                §
                                                 §
VS.                                              §   CIVIL ACTION NO. H-17-2908
                                                 §
KORNERSTONE CREDIT, LLC f/k/a                    §
CREST FINANCIAL SERVICES,                        §
                                                 §
                       Defendant.                §

                                             ORDER

       Reginald Eaden has moved to amend his complaint and to substitute a new party under

Rule 15 and Rule 25. FED. R. CIV. P. 15(a)(2), 25(c); (Docket Entry No. 26). Eaden originally

sued Crest Financial Services, alleging violations of the Telephone Consumer Protection Act, 47

U.S.C. § 227. (Docket Entry No. 1). The parties stipulated to arbitrate the dispute, and in 2018,

the court granted Eaden’s motion to reinstate the complaint after Crest failed to participate in the

arbitration. (Docket Entry No. 8). Crest went out of business, and Eaden amended his complaint

to add Kornerstone Credit as the likely successor to Crest. (Docket Entry No. 13). Eaden has

since learned that Debt Management Partners, LLC, rather than Kornerstone Credit, acquired his

account from Crest. (Docket Entry No. 27 at 2).

       Rule 15(a) provides that a party may amend his or her pleading once without seeking

leave of court or the consent of the adverse party at any time before a responsive pleading is

served. FED. R. CIV. P. 15(a). After a responsive pleading is served, a party may amend only

with the “opposing party’s written consent or the court’s leave.” Id. Although leave to amend

pleadings should be “freely give[n] when justice so requires,” id., leave to amend “is not
automatic.”   Moore v. Manns, 732 F.3d 454, 456 (5th Cir. 2013) (citing Muttathottil v.

Mansfield, 381 F. App’x 454, 457 (5th Cir. 2010).

       Eaden argues that the court should allow him to amend because Crest ceased doing

business and he only recently learned that Debt Management Partners acquired his account from

Crest. (Docket Entry No. 26). According to Eaden, Rule 25(c) allows him to substitute the

parties and provides the basis to amend. (Id.). Rule 25(c) of the Federal Rules of Civil

Procedure provides:

               If an interest is transferred, the action may be continued by or
               against the original party unless the court, on motion, orders the
               transferee to be substituted in the action or joined with the original
               party. The motion must be served as provided in Rule 25(a)(3).

FED. R. CIV. P. 25(c).     Service as provided in Rule 25(a)(3) requires that “[a] motion to

substitute, together with a notice of hearing, must be served on the parties as provided in Rule 5

and on nonparties as provided in Rule 4.” Fed. R. Civ. P. 25(a)(3); see also 7C Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1958 (the motion to substitute

must be served on nonparties as provided in Rule 4).

       Eaden has served all parties of record, (Docket Entry No. 26 at 4), but has not served

Debt Management Partners, a nonparty, as provided in Rule 4 and as required by Rule 25(a)(3).

The motions to amend the complaint and substitute parties are denied, without prejudice. Eaden

may move to amend and to substitute again, after serving Debt Management Partners, LLC, as

provided in Rule 4.

               SIGNED on October 22, 2019, at Houston, Texas.


                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge



                                                 2
